CHURCHILL DOWNS INCORPORATED
AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN (1997)


ARTICLE 1


PURPOSE

        The purpose of the CHURCHILL DOWNS INCORPORATED AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN is to promote the interests of the Company and its
stockholders by providing greater incentives to officers and other key
management employees by rewarding them for services rendered with compensation
in an amount which is directly related to the success of the Company as well as
the performance of the operating units and the individual employees.


ARTICLE 2


DEFINITIONS

        2.1     Definitions. The following words and phrases, when used herein,
unless their context clearly indicates otherwise, shall have the following
respective meanings:


  A.         Beneficiary. A person or persons (natural or otherwise) designated
by a Participant in accordance with the provisions of Article 8 to receive any
benefits which shall be payable under this Plan.       B.         Board. The
Board of Directors of Churchill Downs Incorporated.       C.         Budget. The
annual operating budget approved by the Board for each year during the term of
the Plan.       D.         CEO. The Chief Executive Officer of Churchill Downs
Incorporated       E.         Company. Churchill Downs Incorporated and its
subsidiaries.       F.         Company Achievement Percentage Levels. The
percentages established annually by the Committee to be used, as provided in
Section 6.2, in computing a part of an Annual Incentive Compensation Award based
upon achievement of a Company Performance Goal.       G.         Company
Performance Goals. The goal defined in Section 6.1.A.       H.        
Disability. A physical or mental condition arising after the Effective Date
hereof which qualifies a Participant for disability benefits under the Social
Security Act in effect on the date of disability.       38

--------------------------------------------------------------------------------

      I.         Discretionary Achievement Percentage Levels. The percentages
established annually by the Committee to be used, as provided in Section 6.5, in
computing a part of an Annual Incentive Compensation Award, based upon
achievement of a Discretionary Performance Goal.       J.         Discretionary
Performance Goals.       K.         Effective Date. January 1, 1997.      
L.         Incentive Compensation Award. The award as defined in Article 6. An
award under the Churchill Downs Incorporated Incentive Compensation Plan (1997)
during any year shall be an "Annual Incentive Compensation Award."      
M.         Participant. An employee of the Company who is selected for
participation in the Plan in accordance with the provisions of Article 5. For
purposes of Articles 7 and 8, the term Participant shall also include a former
employee who is entitled to benefits under this Plan.       N.        
Participation Classification. The classification assigned to each Participant in
accordance with the provisions of Article 5.       O.         Participation
Percentage. The percentages of participation in the Plan as defined in Article
6.       P.         Performance Goals. The performance goals as defined in
Article 6.       Q.         Plan. The Churchill Downs Incorporated Incentive
Compensation Plan (1997)       R.         Plan Year. The twelve-month period
commencing on January 1 of one calendar year and ending on December 31 of the
same calendar year, which period is also the Company's fiscal year.      
S.         Profit Center. Each Churchill Downs Incorporated racing operation,
Churchill Downs Incorporated Corporate Sales, Churchill Downs Management
Company, and any other profit centers designated by the CEO.       T.        
Pre-tax Income. The annual consolidated income of the Company, before federal
and state income taxes, after any allowance for payments made or to be made
under this Plan, and after inclusion of all extraordinary revenues and deduction
of all extraordinary expenses, all as calculated in accordance with generally
accepted accounting principles consistently applied and confirmed by the audit
report of the Company's independent public accountants.       39

--------------------------------------------------------------------------------

      U.         Profit Center Achievement Percentage Levels. The percentages
established annually by the Committee to be used, as provided in Section 6.3, in
computing a part of an Annual Incentive Compensation Award, based upon
achievement of a Profit Center Performance Goal.       V.         Profit Center
Performance Goals. The goals defined in Section 6.1.B.       W.         Salary.
The Participant's base annual salary as set by either the Compensation Committee
of the Board or the CEO.       X.         Service Center. The Finance,
Development & Technology Service Center, the Legal Service Center, the Corporate
Communications Service Center, and any other service center designated by the
CEO.       Y.         Service Center Achievement Percentage Levels. The
percentages established annually by the Committee to be used, as provided in
Section 6.4, in computing a part of an Annual Incentive Compensation Award based
upon achievement of a Service Center Performance Goal.       Z.         Service
Center Performance Goals. The goals defined in Section 6.1.C.                 
AA.      Termination Date. December 31, 2001, or such earlier date as may be
determined under Section 9.2.  

         2.2 Construction. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary.


ARTICLE 3


ADMINISTRATION

        3.1       Committee. The Plan shall be administered by the Compensation
Committee of the Board (hereinafter the "Committee").

        3.2       Committee’s Power and Authority. The Committee shall have full
and complete authority and power, subject only to the direction of the Board, to
administer the Plan in accordance with its terms and carry out the provisions of
the Plan. The Committee shall interpret the Plan and shall determine all
questions, factual, legal or otherwise, arising in the administration,
interpretation and application of the Plan, including but not limited to
questions of eligibility and the status and rights of Participants,
Beneficiaries and other persons. The Committee shall have any and all power and
authority (including discretion with respect to the exercise of such power and
authority) which shall be necessary, properly advisable, desirable, or
convenient to enable it to carry out its duties under the Plan. By way of
illustration and not limitation, the Committee is empowered and authorized to
make rules and regulations in respect

    40

--------------------------------------------------------------------------------

 

to the Plan not inconsistent with the Plan; to determine, consistently
therewith, all questions that may arise as to the eligibility, benefits, status
and right of any person claiming benefits under the Plan; to determine whether a
Participant was terminated for just cause; and subject to and consistent with,
any applicable laws, to make factual determinations, to construe and interpret
the Plan and correct any defect, supply any omissions or reconcile any
inconsistencies in the Plan. Any such determination by the Committee shall
presumptively be conclusive and binding on all persons. The regularly kept
records of the Company shall be conclusive and binding upon all persons with
respect to a Participant’s date and length of employment, time and amount of
salary and the manner of payment thereof, type and length of any absence from
work and all other matters contained therein relating to employment. All rules
and determinations of the Committee shall be uniformly and consistently applied
to all persons in similar circumstances.

         3.3       Committee’s Annual Review. The Committee shall review the
operation of the Plan to determine its effectiveness in promoting its operating
results and the shareholders’ investment; further, the Committee shall report
annually to the Board on its findings and make such recommendations as the
Committee deems appropriate.


ARTICLE 4


EFFECTIVE DATE AND TERMINATION

         The Plan shall be effective as of January 1, 1997. The Plan shall
terminate on December 31, 2001, except with respect to the payment of any
Incentive Compensation Awards which may become due and payable thereafter, or
unless terminated earlier by action of the Board under Section 9.2.


ARTICLE 5


ELIGIBILITY AND PARTICIPATION

         5.1       Eligibility. All Company officers and other key management
employees who are employed by the Company on the date of the adoption of this
Plan and who are specifically designated by the Committee as Participants shall
be Participants in the Plan as of January 1, 1997. In addition, any officers and
other key management employees who are subsequently designated by the Committee
as participants shall become Participants in the Plan on the date established by
the Committee for such participation. Once an employee becomes a Participant, he
will remain a Participant until the earliest of: [i] termination of this Plan;
[ii] termination of his active service with the Company; or [iii] termination of
his status as a Participant by decision of the Committee, provided, however,
that a Participant will be terminated from participation in the Plan only at the
beginning of a Plan Year.

         5.2       Classifications of Participants. The Committee shall, from
time to time, establish Participation Classifications which will determine the
Participants’ Performance Goals. Simultaneous with the Committee’s designation
of an employee as a Participant, the Committee shall designate in which
classifications of Participants the employee shall participate. The

    41

--------------------------------------------------------------------------------

 

Committee may change the Class designation of a Participant as of the beginning
of any Plan Year.



ARTICLE 6


ANNUAL INCENTIVE COMPENSATION AWARDS

         6.1       Performance Goals. Annual Incentive Compensation Awards to
each Participant shall be determined on the basis of the achievement of the
following Performance Goals:


          A.       The Company achieves certain Pre-tax Income for the
applicable year: the “Threshold Company Goal” (90% of the Pre-tax Income target
set in the applicable Budget); the “Target Company Goal” (100% of the Pre-tax
Income target set in the applicable Budget); and the Maximum Company Goal” (115%
of the Pre-tax Income target set in the applicable Budget) (the “Company
Performance Goal[s]”). The Committee shall establish annually the percentage of
the Annual Incentive Compensation Award to each Participant which is awarded to
each Participant based upon the Company Performance Goals (the “Company
Performance Goals Percentage”).  

          B.       In the case of Classes to which Participants working in
Profit Centers are assigned, the Profit Center achieves certain pre-tax net
income levels for the applicable year: the “Threshold Profit Center Goal” (90%
of the pre-tax net income set in the Profit Center’s applicable Budget); the
“Target Profit Center Goal” (100% of the pre-tax net income set in the Profit
Center’s applicable Budget); and the “Maximum Profit Center Goal” (115% of the
pre-tax net income set in the Profit Center’s applicable Budget) (the “Profit
Center Performance Goal[s]”). The Committee shall establish annually the
percentage of the Annual Incentive Compensation Award which is awarded to each
Participant based upon the Profit Center Performance Goals (the “Profit Center
Performance Goals Percentage”).  

          C.       In the case of Classes to which Participants working in
Service Centers are assigned, such Service Center meets certain objective
financial and other criteria established by the CEO and the Senior Vice
President of that Service Center for the applicable year: the “Threshold Service
Center Goal” (90% of the Service Center’s established criteria); the “Target
Service Center Goal” (100% of the Service Center’s established criteria); and
the “Maximum Service Center Goal” (115% of the Service Center’s established
criteria) (the “Service Center Performance Goal[s]”). Achievement of the Service
Center Performance Goals shall be determined in the CEO’s sole discretion. The
Committee shall establish annually the percentage of the Annual Incentive
Compensation Award which is awarded to each Participant based upon the Service
Center Performance Goals (the “Service Center Performance Goals Percentage”)  

    42

--------------------------------------------------------------------------------

 

          D.       The Participant achieves certain performance standards
particular to his or her position in the Company for the applicable year: the
“Threshold Discretionary Goal” (90% of the Participant’s performance standards);
the “Target Discretionary Goal” (100% of the Participant’s performance
standards); and the “Maximum Discretionary Goal” (115% of the Participant’s
performance standards) (the “Discretionary Performance Goal[s]”). Achievement of
the Discretionary Performance Goals shall be determined in the sole discretion
of the CEO. The Committee shall establish annually the percentage of the Annual
Incentive Compensation Award which is awarded based upon the Discretionary
Performance Goals (the “Discretionary Performance Goals Percentage”).  

          6.2        Computation of Award Based Upon Company Performance Goals.
For each Plan Year for which the Company achieves the “Threshold Company Goal”,
each Participant shall be awarded an Annual Incentive Compensation Award which
shall be computed by multiplying: (i) the Participant’s Salary for the Plan
Year; by (ii) the Participation Percentage, as established annually by the
Committee for the Participant’s Class; by (iii) the Company Performance Goals
Percentage, as established annually by the Committee for the Participant’s
Class; by (iv) the applicable Company Achievement Percentage Level as
established annually by the Committee.

          6.3        Computation of Award based on Profit Center Performance
Goals. For each Plan Year for which the Company achieves at least the Threshold
Company Performance Goal and the Profit Center in which that Participant works
achieves at least its Threshold Profit Center Performance Goal, each Participant
of a Profit Center Class shall be awarded an Annual Incentive Compensation Award
which shall be computed by multiplying: (i) the Participant’s Salary for the
Plan Year; by (ii) the Participation Percentage, as established annually by the
Committee for the Participant’s class; by (iii) the Profit Center Performance
Goals Percentage as established annually by the Committee for the Participant’s
Class; (iv) by the applicable Profit Center Achievement Percentage Level as
established annually by the Committee.

          6.4        Computation of Award based on Service Center Performance
Goals. For each Plan Year for which the Company achieves at least the Threshold
Company Performance Goal and the Service Center in which that Participant works
achieves at least its Threshold Service Center Performance Goal, each
Participant in a Service Center Class shall be awarded an Annual Incentive
Compensation Award which shall be computed by multiplying: (i) the Participant’s
Salary for the Plan Year; by (ii) the Participation Percentage, as established
annually by the Committee for the Participant’s Class; by (iii) the Service
Center Performance Goals Percentage as established annually by the Committee for
the Participant’s Class; by (iv) the applicable Service Center Achievement
Percentage Level as established annually by the Committee.

          6.5        Computation of Award based on Discretionary Performance
Goals. For each Plan Year for which the Company achieves at least the Threshold
Company Performance Goal and that Participant achieves at least his/her
Threshold Discretionary Performance Goal, a Participant may be awarded an Annual
Incentive Compensation Award which shall be computed by multiplying: (i) the
Participant’s Salary for the Plan Year; by (ii) the Participation Percentage as
established annually by the Committee; by (iii) the Discretionary Performance
Goals Percentage for the Participant’s Class as established annually by the
Committee; by (iv) the applicable

    43

--------------------------------------------------------------------------------

 

Discretionary Achievement Percentage Level as established annually by the
Committee. Notwithstanding the foregoing, the Discretionary Achievement
Percentage Level for any Plan Year shall not exceed the greater of 100% or the
Company Achievement Percentage Level or the greater of 100% or the Profit Unit
Achievement Percentage Level (in the case of the Racetrack Profit Centers) for
that Plan Year. The CEO, in his/her sole discretion, shall determine whether a
Participant has met Discretionary Performance Goals.

          6.6        Adjustments to Annual Incentive Compensation Award. An
Annual Incentive Compensation Award shall be adjusted by any one or more of the
following adjustments:

                         A.        In the event a Participant shall, during a
Plan Year, die, retire, go on a leave of absence with the Company's consent,
terminate employment due to Disability, or be terminated without just cause, the
Annual Incentive Compensation Award for that Participant for such Plan Year
shall be reduced, pro rata, based on the number of days in such Plan Year during
which he was not a Participant.


                         B.        In the event that during a Plan Year a
Participant shall be discharged for just cause or shall voluntarily resign for
any reason other than Disability, the Annual Incentive Compensation Award for
that Participant shall be reduced to zero, and no Annual Incentive Compensation
Award shall be payable to that Participant for such Plan Year.



ARTICLE 7


PAYMENT OF BENEFITS

        7.1          Method of Payments. As soon as the Committee has determined
the amount of all of the Annual Incentive Compensation Awards at the end of a
Plan Year, the Committee shall instruct the Company to pay each award in cash in
one lump sum.


ARTICLE 8


DESIGNATION OF BENEFICIARIES

        A Participant may file with the Committee a designation of a Beneficiary
or Beneficiaries in writing, which designation may be changed or revoked by the
Participant’s sole action, provided that the change or revocation is filed with
the Committee in writing. If a Participant dies, any benefit which the
Participant is entitled to receive under the Plan shall be delivered to the
Beneficiary or Beneficiaries so designated, or if no Beneficiary has been
designated or survives the Participant, shall be delivered to the Executor or
Administrator of the Participant’s estate.

    44

--------------------------------------------------------------------------------

 


ARTICLE 9


MISCELLANEOUS PROVISIONS

        9.1          Other Plans. Any payment made under the provisions of this
Plan shall be includable in or excludable from a Participant’s compensation for
purposes of any other qualified or nonqualified benefit plan in which the
Participant may be eligible to participate by reference to the terms of such
other plan.

        9.2          Plan Amendment and Terminations. The Company, acting
through the Committee or the Board, reserves the right to amend and/or to
terminate the Plan for any reason and at any time. Any amendment or termination
of this Plan shall not affect the right of any Participant or his Beneficiary to
receive an Incentive Compensation Award after it has been earned.

        9.3          Right to Transfer, Alienate and Attach. Except to the
extent that a Participant may designate a Beneficiary under the provisions
contained in Article 8, the right of any Participant or any beneficiary to any
benefit or to any payment hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
Beneficiary; and any such benefit or payment shall not be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance, except to
the extent that the right to such benefit is transferable by the Participant by
will or the laws of descent and distribution.

        9.4          Indemnification. No member of the Board or of the Committee
and no officer or employee of the Company shall be liable to any person for any
action taken in connection with the administration of this Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director, officer or employee of the Company.

        9.5          Non-Guarantee of Employment. Neither the existence of this
Plan nor any award or benefit granted pursuant to it shall create any right to
continued employment of any Participant by the Company. No Participant shall,
under any circumstances, have any interest whatsoever, vested or contingent, in
any particular property or asset of the Company by virtue of any award, unpaid
bonus or other accrued benefit under the Plan.

        9.6          Source of Payment. No special or separate fund shall be
established or other segregation of assets made with respect to any immediate or
deferred payment under the Plan. All payment of awards shall be made from the
general funds of the Company. To the extent that a Participant or his
Beneficiary acquires a right to receive payments under this Plan, such right
shall be no greater than that of any unsecured general creditor of the Company.

        9.7          Withholding Taxes. The Company shall have the right to
deduct from all payments made to the Participant, whether pursuant to this Plan
or otherwise, amounts required by federal, state or local law to be withheld
with respect to any payments made pursuant to this Plan.

    45

--------------------------------------------------------------------------------

 